UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4752



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS AINSWORTH MCCARTHY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-98-26-R)


Submitted:   April 27, 1999                   Decided:   May 14, 1999


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Joseph Damico, Roanoke, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Anthony P. Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Ainsworth McCarthy was convicted by a jury for con-

spiring to distribute marijuana in violation of 21 U.S.C. § 846

(1994) and possessing with intent to distribute marijuana in

violation of 21 U.S.C. § 841(a)(1) (1994).   He was sentenced to two

concurrent sentences of 121 months’ imprisonment.     On appeal, he

maintains that: (1) the district court erred in denying his motion

to suppress the drugs seized because the officer exceeded the scope

of the consent to search; (2) the district court erred in granting

a willful blindness instruction; and (3) the district court improp-

erly enhanced his sentence for obstruction of justice without

making the necessary findings.

     After reviewing the record and the applicable law, we find no

reversible error. Accordingly, we affirm McCarthy’s conviction and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2